—In a child visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Richmond County (Clark, J.), dated December 13, 1996, as amended December 20, 1996, which granted the father’s petition for unsupervised visitation with the child.
Ordered that the order, as amended, is affirmed, without costs or disbursements.
The natural right of visitation jointly enjoyed by the noncustodial parent and the child is more precious than any property right (see, Resnick v Zoldan, 134 AD2d 246; Biamby v Biamby, 114 AD2d 830), and it may not be denied absent a showing of exceptional circumstances (see, Kozak v Kozak, 111 AD2d 842; Daghir v Daghir, 82 AD2d 191). There is no evidence that the father is an abusive or unfit parent whose visitation must be supervised. Therefore, the order of the Family Court appears to be in the best interests of the child and should not be disturbed.
The mother’s remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.